                        Case 2:19-cv-00686-MCE-KJN Document 19 Filed 04/29/20 Page 1 of 3


                1 RICHARD A. ERGO (#110487)
                      WILLIAM T. NAGLE (#180162)
                2     BOWLES & VERNA LLP
                      2121 N. California Blvd., Suite 875
                3     Walnut Creek, California 94596
                      Telephone: (925) 935-3300
                4     Facsimile: (925) 935-0371
                      Email: rergo@bowlesverna.com
                5               wnagle@bowlesverna.com

                6 Attorneys for Defendants
                      JLG Industries, Inc.
                7
                8
                9                               IN THE UNITED STATES DISTRICT COURT

              10                              FOR THE EASTERN DISTRICT OF CALIFORNIA

              11
              12 ZENITH INSURANCE COMPANY,                                    Case No. 2:19-cv-00686-MCE-KJN

              13             Plaintiff,                                       ORDER

              14 v.
              15
                      JLG INDUSTRIES, INC., et al.
              16
                             Defendants.
              17
              18
              19             Based upon Stipulation of Counsel and for good cause shown, the Court orders the Scheduling

              20 Order as follows:
              21             Deadline for motions to add parties: 08/18/20

              22             Deadline for motions to amend pleadings: 09/15/20

              23             Deadline for completion of non-expert discovery: 01/12/21

              24             Expert witnesses disclosed by: a) Plaintiff and Defendant: 2/04/21

              25             Expert witnesses disclosed by: b) Rebuttals: 3/12/2021

              26             Deadline for completion of expert discovery: 04/12/21

              27             Dispositive motions deadline: 05/31/21

              28             Dispositive motions opposition deadline: 20 days after motions filed

              30
Bowles & Verna LLP
 2121 N. California
     Suite 875
                                                                       1
              31
Walnut Creek 94596                                  ORDER                    Case No. 2:19-cv-00686-MCE-KJN
                      Case 2:19-cv-00686-MCE-KJN Document 19 Filed 04/29/20 Page 2 of 3


                 1        Dispositive motions reply deadline: 10 days after oppositions filed

                 2        Dispositive motions hearing date: TBD according to the Court’s schedule.

                 3        IT IS SO ORDERED.

                 4 Dated: April 28, 2020
                 5
                 6
                 7
                 8
                 9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
              30
Bowles & Verna LLP
 2121 N. California
     Suite 875
                                                                     2
              31
Walnut Creek 94596                                ORDER                  Case No. 2:19-cv-00686-MCE-KJN
                          Case 2:19-cv-00686-MCE-KJN Document 19 Filed 04/29/20 Page 3 of 3


                 1                                         CERTIFICATE OF SERVICE
                                              Zenith Insurance Company v. JLG Industries, Inc., et al.
                 2         United States District Court, Eastern District of California, Case No. 2:19-cv-00686-MCE-KJN
                              I, the undersigned, declare:
                 3
                              I am a citizen of the United States of America, am over the age of eighteen (18) years, and not a party to
                 4    the within action. I am an employee of Bowles & Verna, and my business address is 2121 North California
                      Blvd., Suite 875, Walnut Creek, California 94696.
                 5
                              On April 28, 2020, I caused to be served the following document(s):
                 6
                              [PROPOSED] ORDER
                 7
                      on the parties involved addressed as follows:
                 8
                      Counsel for Plaintiff
                 9    Jeffrey J. Williams
                      Chernow and Lieb
              10      21255 Califa Street
                      Woodland Hills, CA 91367
              11      Tel: (818) 592-3841
                      Fax: (818) 227-3112
              12      Email: jwilliams2@thezenith.com

              13              BY UNITED STATES MAIL: I enclosed the documents in a sealed envelope or package addressed to
                              the persons at the addresses listed above. I placed the envelope for collection and mailing, following
              14              our ordinary business practices. I am readily familiar with this business's practice for collecting and
                              processing correspondence for mailing. On the same day that correspondence is placed for collection
                              and mailing, it is deposited in the ordinary course of business with the United States Postal Service, in a
              15              sealed envelope with postage fully prepaid.
              16              BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
                              overnight delivery carrier and addressed to the persons at the addresses listed above. I placed the
              17              envelope or package for collection and overnight delivery at an office or a regularly utilized drop box of
                              the overnight delivery carrier.
              18
                              BY PERSONAL SERVICE: I caused to be served each document listed above by hand to each
              19              addressee above. Delivery was made to the attorney or at the attorney's office by leaving the documents
                              in an envelope or package clearly labeled to identify the attorney being served with a receptionist or an
              20              individual in charge of the office.
              21              BY FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
                              transmission, I faxed the documents to the persons at the fax numbers listed above. No error was
              22              reported by the fax machine that I used. A copy of the record of the fax transmission, which I printed
                              out, is attached.
              23
                      X       BY ELECTRONIC SERVICE VIA CM/ECF SYSTEM: In accordance with the electronic filing
              24              procedures of this Court, service has been effected on the aforementioned party(s) above, whose counsel
                              of record is a registered participant of CM/ECF, via electronic service through CM/ECF system. My
              25              email address is lmorse@bowlesverna.com.

              26              I declare under penalty of perjury under the laws of the State of California that the foregoing is
                      true and correct. Executed on April 28, 2020, at Walnut Creek, California.
              27
                                                                                                     _______
              28                                                                 LONI MORSE

              30
Bowles & Verna LLP
 2121 N. California
     Suite 875
                                                                             3
              31
Walnut Creek 94596                                       ORDER                   Case No. 2:19-cv-00686-MCE-KJN
